



Exhibit 10.1


PROTHENA CORPORATION PLC
AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN




1.Purpose of the Plan. The purpose of the Plan is to provide a link between
compensation and performance, to motivate participants to achieve corporate
performance objectives and to enable the Company, its subsidiaries and
Affiliated Entities to attract and retain high quality Eligible Employees. This
Plan constitutes an amendment and restatement of the Prothena Corporation plc
Incentive Compensation Plan.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Affiliated Entity” means any entity other than the Company and its
subsidiaries that is designated by the Board or the Committee as a participating
employer under the Plan; provided, however, that the Company directly or
indirectly owns at least 20% of the combined voting power of all classes of
stock of such entity or at least 20% of the ownership interests in such entity.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Bonus” means a cash payment made pursuant to the Plan.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Committee” means (i) with respect to Bonuses that are not intended to be
Performance-Based Compensation, the Compensation Committee of the Board, or such
other Board committee (which may include the entire Board) as may be designated
by the Board to administer the Plan, and (ii) with respect to Bonuses that are
intended to be Performance-Based Compensation, a committee that consists of two
or more persons appointed by the Board, all of whom shall be “outside directors”
as defined under Section 162(m) of the Code and related Treasury Regulations.
(f)    “Company” means Prothena Corporation plc.
(g)    “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m) of the Code.
(h)    “Director” means a non-Employee member of the Board.
(i)    “Effective Date” means the date that the Plan, as amended and restated
herein, is approved by the Board.
(j)    “Eligible Employee” means any Employee who is selected for participation
in the Plan by the Committee.
(k)    “Employee” means any person who is in the employ of the Company, a
subsidiary or an Affiliated Entity, subject to the control and direction of the
Company, the subsidiary or the Affiliated Entity as to both the work to be
performed and the manner and method of




 
 
 




--------------------------------------------------------------------------------




performance. Neither service as a Director nor fees received from the Company,
the subsidiary or the Affiliated Entity for service as a Director shall be
sufficient to constitute Employee status.
(l)    “Long Term Incentive Plan” means the Prothena Corporation plc 2012 Long
Term Incentive Plan, as it may be amended from time to time (or any successor to
that plan).
(m)    “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(n)    “Performance Goal” means any measurable criterion tied to the success of
the Company and based on one or more of the business criteria described in
Section 6.
(o)    “Performance Period” means a fixed period established by the Committee
that may range in duration from a minimum period of twelve (12) months to a
maximum period of thirty-six (36) months and over which the attainment of the
applicable Performance Goals set by the Committee is to be measured.
(p)    “Plan” means the Prothena Corporation plc Amended and Restated Incentive
Compensation Plan.
3.    Administration of the Plan.
(a)    The Committee. The Plan shall be administered by the Committee.
(b)    Powers of the Committee. Subject the provisions of the Plan (including
any other powers given to the Committee hereunder), the Committee shall have the
authority, in its discretion, to:
(i)    establish the duration of each Performance Period;
(ii)    select the Eligible Employees who are to participate in the Plan for
such Performance Period;
(iii)    determine the specific Performance Goals for each Performance Period
and the relative weighting of those goals, establish one or more designated
levels of attainment for each such goal and set the Bonus potential for each
participant at each corresponding level of attainment;
(iv)    certify the level at which the applicable Performance Goals are attained
for the Performance Period and determine, on the basis of that certification,
the actual Bonus for each participant in an amount not to exceed his or her
maximum Bonus potential for the certified level of attainment;
(v)    exercise discretionary authority, when appropriate, to reduce the actual
Bonus payable to any participant below his or her Bonus potential for the
attained level of the Performance Goals for the Performance Period;


2
 
 




--------------------------------------------------------------------------------




(vi)    construe and interpret the terms of the Plan and Bonuses awarded under
the Plan;
(vii)    establish additional terms, conditions, rules or procedures for the
administration of the Plan; provided, however, that no Bonus shall be awarded
under any such additional terms, conditions, rules or procedures which are
inconsistent with the provisions of the Plan; and
(viii)    take such other action, not inconsistent with the terms of the Plan,
as the Committee deems appropriate.
All decisions and determinations by the Committee shall be final, conclusive and
binding on the Company, its subsidiaries, Affiliated Entities, the participants,
and any other persons having or claiming an interest hereunder.
(c)    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board, members of the Committee who administer
the Plan shall be defended and indemnified by the Company, to the extent
permitted by law, on an after-tax basis against (i) all reasonable expenses
(including attorneys’ fees) actually and necessarily incurred in connection with
the defense of any claim, investigation, action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Bonus awarded hereunder and (ii) all amounts paid by them in
settlement thereof (provided such settlement is approved by the Company) or paid
by them in satisfaction of a judgment in any such claim, investigation, action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such claim, investigation, action, suit or proceeding that such
person is liable for gross negligence, bad faith or intentional misconduct;
provided, however, that within 30 days after the institution of such claim,
investigation, action, suit or proceeding, such person shall offer to the
Company, in writing, the opportunity at the Company’s expense to handle and
defend the same.
4.    Coverage. All Eligible Employees shall be covered by the Plan, except to
the extent the Committee may elect to exclude one or more Eligible Employees
from participation in a designated Performance Period.
5.    Terms and Conditions of Bonus Awards.
(a)     Pre-Established Performance Goals for Bonuses Intended to Qualify as
Performance-Based Compensation. Payment of Bonuses intended to qualify as
Performance-Based Compensation granted to Covered Employees shall be based
solely on account of the attainment of one or more pre-established, objective
Performance Goals over the designated Performance Period. The Committee shall
establish one or more objective Performance Goals with respect to each Covered
Employee for a Bonus intended to qualify as Performance-Based Compensation in
writing not later than 90 days after the commencement of the Performance Period
to which the Performance Goals relate or the date on which twenty-five percent
(25%) of such Performance Period has been completed (or such other date as may
be required or permitted under Section 162(m) of the Code), provided that the
outcome of the Performance Goals must be substantially uncertain


3
 
 




--------------------------------------------------------------------------------




at the time of their establishment. Such Performance Goals shall be based solely
on one or more of the business criteria described in the Section 6 and shall be
weighted, equally or in such other proportion as the Committee shall determine
at the time such Performance Goals are established, for purposes of determining
the actual Bonus amounts that may become payable upon the attainment of those
goals. For each such Performance Goal, the Committee may establish one or more
designated levels of attainment and set the Bonus potential for each Eligible
Employee at each designated performance level. Alternatively, the Committee may
establish a linear formula for determining the Bonus potential at various points
of Performance Goal attainment. Under no circumstance, however, shall the
aggregate Bonus potential for any participant for any Performance Period exceed
the applicable maximum dollar amount set forth in Section 5(d).
(b)    Performance Goals for Bonuses not Intended to Qualify as
Performance-Based Compensation. The Performance Goals for Bonuses awarded to
Eligible Employees other than Covered Employees or for Bonuses awarded to
Covered Employees, in each case, that are not intended to qualify as
Performance-Based Compensation, and the determination of final Bonuses pursuant
to the achievement of Performance Goals, may conform to the requirements set
forth above in Section 5(a) or may be based on such other quantitative or
qualitative performance goals, as specified by the Committee. Performance Goals
may differ for Bonuses awarded to different Eligible Employees. The Committee
may weight the Performance Goals in such manner as the Committee determines at
the beginning of the Performance Period.
(c)    Committee Certification. As soon as administratively practicable
following the completion of the Performance Period, the Committee shall certify
the actual levels at which the Performance Goals for that period have been
attained and determine, on the basis of such certified levels, the actual Bonus
amount to be paid to each Eligible Employee for that Performance Period. Such
certification shall be final, conclusive and binding on the participant, and on
all other persons, to the maximum extent permitted by law.
(d)    Committee Discretion. Except with respect to Bonuses that are not
intended to qualify as Performance-Based Compensation, the Committee, in
determining the amount of the Bonus actually to be paid to an Eligible Employee,
shall in no event award a Bonus in excess of the dollar amount determined on the
basis of the Bonus potential established for the particular level at which each
of the applicable Performance Goals for the Performance Period is attained. The
Committee shall have the discretion to reduce or eliminate the Bonus that would
otherwise be payable with respect to one or more Performance Goals on the basis
of the certified level of attained performance of those goals. In exercising its
discretion to reduce the Bonus payable to any participant, the Committee may
utilize such objective or subjective criteria as the Committee deems appropriate
in its sole and absolute discretion. With respect to Bonuses that are not
intended to qualify as Performance-Based Compensation, the Committee shall have
discretion to increase the Bonus that would otherwise be payable with respect to
one or more Performance Goals on the basis of the certified level of attained
performance of those goals, and in exercising its discretion to increase the
Bonus payable to any participant, the Committee may utilize such objective or
subjective criteria as the Committee deems appropriate in its sole and absolute
discretion. Except with respect to Bonuses that are not intended to qualify as
Performance-Based Compensation, the Committee shall not waive any Performance
Goal applicable to a participant’s Bonus potential for a particular


4
 
 




--------------------------------------------------------------------------------




Performance Period, provided that, the Committee may, in its sole discretion,
waive the Performance Goal for a particular Performance Period in the event of
the participant’s death or disability or under such circumstances as the
Committee deems appropriate in the event a Change in Control (as such term is
defined in the Long Term Incentive Plan) should occur prior to the completion of
that Performance Period.
(e)    Individual Limitations on Awards. Notwithstanding any other provision of
the Plan, the maximum amount of any Bonus paid to a Covered Employee or other
Eligible Employee under the Plan shall be limited to Three Million Dollars
($3,000,000) per each twelve (12)-month period (or portion thereof) included
within the applicable Performance Period.
(f)    Payment Date. Payment of such Bonus amounts shall be made as soon as
administratively practicable after the Committee certification, but in any
event, no later than March 15 of the year following the year in which the
Performance Period ends. No participant shall accrue any right to receive a
Bonus award under the Plan unless that participant remains in Employee status
until the date the Bonus is paid. Accordingly, no Bonus payment shall be made to
any participant who ceases Employee status prior to the date a Bonus is paid;
provided, however, that the Committee shall have complete discretion to award a
full or pro-rated Bonus, based on the level at which the applicable Performance
Goals are attained for the Performance Period, to a participant who ceases
Employee status prior to the payment by reason of death, disability or a
termination of employment by the Company without cause, in each case, as
determined by the Committee. Notwithstanding the foregoing, with respect to a
Bonus payable for a 12 month Performance Period commencing January 1, an
Eligible Employee must have maintained Employee status until at least October 1
of such Performance Period to be eligible to receive a Bonus for such
Performance Period.
(g)    Withholding Tax. To the extent required by applicable federal, state,
local or foreign law, each employer shall withhold all applicable taxes from all
Bonus amounts.
6.    Business Criteria.
(a)    Permitted Criteria. Performance Goals established by the Committee may be
based on any one of, or combination of, the following: stock price, earnings per
share, price-earnings multiples, net earnings, operating earnings, revenue,
number of days sales outstanding in accounts receivable, productivity, margin,
EBITDA (earnings before interest, taxes, depreciation and amortization), net
capital employed, return on assets, shareholder return, return on equity, return
on capital employed, growth in assets, unit volume, sales, cash flow, market
share, relative performance to a comparison group designated by the Committee,
or strategic business criteria consisting of one or more objectives based on
meeting specified revenue goals, market penetration goals, customer growth,
geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures. Such Performance Goals may be measured not only in
terms of the Company’s performance but also in terms of its performance relative
to the performance of other entities or may be measured on the basis of the
performance of any of the Company’s business units or divisions or any parent or
subsidiary entity. Performance may also be measured on an absolute basis,
relative to internal business plans, or based on growth. As may be applicable,
they may also be measured in aggregate or on a per-share basis. Performance
Goals need not be uniform as among participants.


5
 
 




--------------------------------------------------------------------------------




(b)    Authorized Adjustments. To the extent applicable, subject to the
following sentence and unless the Committee determines otherwise, the
determination of the achievement of Performance Goals shall be determined based
on the relevant financial measure, computed in accordance with U.S. generally
accepted accounting principles (“GAAP”), and in a manner consistent with the
methods used in the Company’s audited financial statements. To the extent
permitted by Section 162(m) of the Code, if applicable, in setting the
Performance Goals within the period prescribed in Section 5(a), the Committee
may provide for appropriate adjustment as it deems appropriate, including for
one or more of the following items: asset write-downs; litigation or claim
judgments or settlements; changes in accounting principles; changes in tax law
or other laws affecting reported results; changes in commodity prices;
severance, contract termination, and other costs related to exiting, modifying
or reducing any business activities; costs of, and gains and losses from, the
acquisition, disposition, or abandonment of businesses or assets; gains and
losses from the early extinguishment of debt; gains and losses in connection
with the termination or withdrawal from a pension plan; stock compensation costs
and other non-cash expenses; any extraordinary non-recurring items as described
in applicable Accounting Principles Board opinions or Financial Accounting
Standards Board statements or in management’s discussion and analysis of
financial condition and results of operation appearing in the Company’s annual
report to stockholders for the applicable year; and any other specified
non-operating items as determined by the Committee in setting Performance Goals.
7.    Effective Date and Term of Plan. The Plan is effective as of the Effective
Date. The Plan shall continue in effect until the Board terminates it.
8.    Amendment, Suspension or Termination of the Plan. The Board may at any
time amend, suspend or terminate the Plan.
9.    General Provisions.
(a)    Transferability. No participant in the Plan shall have the right to
transfer, alienate, pledge or encumber his or her interest in the Plan, and such
interest shall not (to the maximum permitted by law) be subject to the claims of
the participant’s creditors or to attachment, execution or other process of law.
However, should a participant die before payment is made of the actual Bonus to
which he or she has become entitled under the Plan, then that Bonus shall be
paid to the executor or other legal representative of his or her estate.
(b)    No Rights to Employment. Neither the action of the Company in
establishing or maintaining the Plan, nor any action taken under the Plan by the
Committee, nor any provision of the Plan itself shall be construed so as to
grant any person the right to remain in Employee status for any period of
specific duration, and each participant shall at all times remain an Employee
at-will and may accordingly be discharged at any time, with or without cause and
with or without advance notice of such discharge.
(c)    Acknowledgement of Authority. All Bonuses shall be awarded conditional
upon the participant’s acknowledgement, by participation in the Plan, that all
decisions and determinations of the Committee shall be final and binding on the
participant, his or her beneficiaries and any other person having or claiming an
interest in such Bonus.


6
 
 




--------------------------------------------------------------------------------




(d)    Company Policies. All Bonuses under the Plan shall be subject to any
applicable clawback or recoupment policy of the Company adopted from time to
time by the Board.
(e)    Unfunded Obligation. Eligible Employees eligible to participate in the
Plan shall have the status of general unsecured creditors of the Company. Any
amounts payable to such Employees pursuant to the Plan shall be unfunded and
unsecured obligations for all purposes, including (without limitation) Title I
of the Employee Retirement Income Security Act of 1974, as amended. The Company
shall not be required to segregate any monies from its general funds, or to
create any trusts, or establish any special accounts with respect to such
obligations. Employees shall have no claim against the Company for any changes
in the value of any assets that may be invested or reinvested by the Company
with respect to the Plan.
(f)    Reliance on Reports. Each member of the Committee shall be fully
justified in relying or acting in good faith upon any report made by the
independent public accountants of the Company and its subsidiaries or Affiliated
Entities and upon any other information furnished in connection with the Plan by
any person or persons other than himself or herself. In no event shall any
person who is or shall have been a member of the Committee or of the Board be
liable for any determination made or other action taken or any omission to act
in reliance upon any such report or information or for any action taken,
including the furnishing of information, or failure to act, if in good faith.
(g)    Successors. The terms and conditions of the Plan, together with the
obligations and liabilities of the Company that accrue hereunder, shall be
binding upon any successor to the Company, whether by way of merger,
consolidation, reorganization or other change in ownership or control of the
Company.
(h)    Section 409A. The Plan is intended to comply with the short-term deferral
rule set forth in the regulations under Section 409A of the Code in order to
avoid application of Section 409A of the Code to the Plan. If and to the extent
that any payment under this Plan is deemed to be deferred compensation subject
to the requirements of Section 409A of the Code, this Plan shall be administered
so that such payments are made in accordance with the requirements of Section
409A of the Code. If an award is subject to Section 409A of the Code, (i)
distributions shall only be made in a manner and upon an event permitted under
Section 409A of the Code, (ii) payments to be made upon a termination of
employment shall only be made upon a “separation from service” under Section
409A of the Code, and (iii) in no event shall a participant, directly or
indirectly, designate the calendar year in which a distribution is made except
in accordance with Section 409A of the Code. Any award granted under the Plan
that is subject to Section 409A of the Code and that is to be distributed to a
key employee (as defined below) upon separation from service shall be
administered so that any distribution with respect to such award shall be
postponed for six months following the date of the participant’s separation from
service, if required by Section 409A of the Code. If a distribution is delayed
pursuant to Section 409A of the Code, the distribution shall be paid within 30
days after the end of the six-month period. If the participant dies during such
six-month period, any postponed amounts shall be paid within 90 days of the
participant’s death. The determination of key employees, including the number
and identity of persons considered key employees and the identification date,
shall be made by the Committee or its delegate each year in


7
 
 




--------------------------------------------------------------------------------




accordance with Section 416(i) of the Code and the “specified employee”
requirements of Section 409A of the Code.
(i)    Conformity to Section 162(m) of the Code for Bonuses to Covered Employees
Intended to Qualify as Performance-Based Compensation. With respect to Bonuses
awarded to Covered Employees intended to qualify as Performance-Based
Compensation, terms used in the Plan shall be interpreted in a manner consistent
with Section 162(m) of the Code and regulations thereunder (including Treasury
Regulation Section 1.162-27). If any provision of the Plan with respect such
Bonuses or any agreement evidencing such Bonuses hereunder does not comply or is
inconsistent with the provisions of Section 162(m)(4)(C) or regulations
thereunder (including Treasury Regulation Section 1.162-27(e)) required to be
met in order that compensation (other than post-termination compensation) shall
constitute Performance-Based Compensation, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
adjustment to a Bonus or its related Performance Goals shall be authorized or
made, and no post-termination payment shall be authorized or made under Section
5(f), if and to the extent that such authorization or the making of such
adjustment or payment would contravene such requirements.
(j)    Governing Law. The validity, construction, interpretation and effect of
the Plan shall be governed and construed by and determined in accordance with
the laws of the State of Delaware, without giving effect to the conflict of laws
provisions thereof.




8
 
 


